Case: 21-50164     Document: 00516282109         Page: 1     Date Filed: 04/18/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                      April 18, 2022
                                  No. 21-50164
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Mauro Castaneda Palacio,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 1:03-CR-302-1


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Mauro Castaneda Palacio, former federal prisoner # 39711-180, was
   convicted by a jury of attempted enticement of a child. The district court
   sentenced him to 120 months of imprisonment and 10 years of supervised
   release. The district court later revoked his supervised release and sentenced


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50164      Document: 00516282109           Page: 2    Date Filed: 04/18/2022




                                     No. 21-50164


   him to 24 months of imprisonment and 10 years of supervised release.
   Palacio did not appeal the revocation or his revocation sentence. He now
   moves for leave to proceed in forma pauperis (IFP) on appeal from the
   district court’s denial of his motion for termination or modification of
   supervised release pursuant to 18 U.S.C. § 3583(e).
          By moving to proceed IFP, Palacio is challenging the district court’s
   certification decision that this appeal is not taken in good faith. See Baugh v.
   Taylor, 117 F.3d 197, 202 & n.21 (5th Cir. 1997). Our inquiry into an
   appellant’s good faith “is limited to whether the appeal involves legal points
   arguable on their merits (and therefore not frivolous).” Howard v. King, 707
   F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and citation omitted).
          Palacio has not adequately articulated a nonfrivolous ground for
   challenging the district court’s denial of his motion with respect to
   termination of supervised release, see United States v. Jeanes, 150 F.3d 483,
   484 (5th Cir. 1998), or modification of the conditions of supervised release,
   see United States v. Hatten, 167 F.3d 884, 886 (5th Cir. 1999); Yohey v. Collins,
   985 F.2d 222, 224-25 (5th Cir. 1993). Accordingly, his motion to proceed
   IFP is DENIED, and his appeal is DISMISSED. See Baugh, 117 F.3d at
   202 & n.24; 5th Cir. R. 42.2.




                                          2